         Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 1 of 88




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
 LOGAN CHENG f/k/a Shuiyan Cheng, an
 individual,                                                      Case No. 1:20-cv-05678-KPF

                                           Plaintiff,
                                                                  ATTACHMENT TO MOTION
                      -against-                                   FOR ADMISSION PRO HAC
                                                                  VICE OF MARC J. RANDAZZA
 WEN GUI GUO, an individual

                                           Defendant.
---------------------------------------------------x

I, Marc J. Randazza ("Applicant"), hereby state and depose as follows:

          Applicant is licensed in the following jurisdictions, including federal courts and is an active

member in good standing in each of those jurisdictions as follows: SEE ATTACHED LIST,

Exhibit 1.

          Applicant has never been convicted of a felony.

          Applicant is a resident of the State of Nevada and maintains an office address at:
                 RANDAZZA LEGALGROUP,PLLC
                 2764 Lake Sahara Drive, Suite 109
                 Las Vegas, Nevada 89117
          Applicant earned his J.D. in 2000 from Georgetown University Law Center, a Master of
Arts in Mass Communications (MAMC) in 2003 from the University of Florida, and an LL.M. in

International Intellectual Property Law in 2014 from Universita di Torino Facolta di

Giurisprudenza. Applicant is the managing member of Randazza Legal Group and his primary

practice areas are in First Amendment litigation, trademark and copyright matters, and

employment disputes.

          Applicant has read and is familiar with:

          (A) the provisions of the Judicial Code (Title 28, U.S.C.) which pertain to the jurisdiction

                of, and practice in, the United States District Courts;
           (B) the Federal Rules of Civil Procedure;

                                                              - 1-
                                       Attachment to Motion for Admission Pro Hae Vice
                                                Case No. 1:20-cv-05678-KPF
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 2 of 88




        (C) the Federal Rules of Criminal Procedure;

        (D) the Federal Rules of Evidence;

        (E) the Local Rules of the United States District Courts for the Southern and Eastern

            Districts of New York; and

        (F) the New York State Rules of Professional Conduct as adopted from time to time by

            the Appellate Divisions of the State of New York.

       Applicant will faithfully adhere to all rules applicable to applicant's conduct in connection

with any activities in this Court.

        Applicant has never been disbarred or denied admission or readmission by any court,

except that Applicant was denied admission pro hac vice in the Connecticut Superior Court while

disciplinary proceedings related to the matters described below were pending. Applicant has been

censured and/or suspended by the Bar or courts of certain jurisdictions in which Applicant is

licensed, and Applicant describes such actions as follows:

        Applicant was disciplined by one jurisdiction (Nevada) and then subject to reciprocal

discipline for conduct of nearly nine years ago. The last jurisdiction to enter reciprocal discipline

was Florida, which instead of merely adopting the underlying Nevada stipulated discipline,

engaged in its own full fact finding and issued a full independent opinion after a bench trial. The

Florida Referee's decision is attached as Exhibit 2. The factfinder determined that Applicant did

not do anything "actually adverse" to his clients. See id. at 6. And there were no "factors in

aggravation warranting any discipline in excess of that imposed by Nevada." Id. at 8.

        In 2018, Applicant was disciplined by the Supreme Court of Nevada for conduct that

occurred in 2012. See Exhibit 3, In re Marc J Randazza, Bar No. 12265, No. 76543 (Nev. Oct.

10, 2018) (Order Approving Conditional Guilty Plea) and Exhibit 4 (Conditional Guilty Plea).

The stipulated and implemented discipline was a twelve-month suspension, stayed for eighteen

months, with certain other conditions. See Exhibits 3 & 4.




                                                    -2-
                             Attachment to Motion for Admission Pro Hae Vice
                                      Case No. 1:20-cv-05678-KPF
      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 3 of 88




       The Nevada discipline arose from a negotiated agreement between Applicant and the

Southern Nevada Disciplinary Board. The stipulated facts forming the basis of the discipline are

as set forth in the enclosed Conditional Guilty Plea.

       As set forth in the Conditional Guilty Plea, the discipline arose from a specific

circumstance where Applicant represented a company as in-house counsel, along with its sister

entity. Those circumstances will not repeat themselves as Applicant is not in-house counsel for

any clients and Applicant now recognizes where he misunderstood his ethical obligations.

       Applicant fully complied with the State of Nevada discipline and completed his Nevada

probation. See Exhibit 5, Letter from State Bar of Nevada.

       Reciprocal discipline in the nature of a probation or stayed suspension was imposed by the

State of Arizona, the State of Florida, the Commonwealth of Massachusetts, and the State of

California. See Exhibits 6, 2, 7 and 8. Applicant fully completed the terms of discipline in

Arizona, California, and Massachusetts and no suspensions were imposed. See Exhibits 9 & 10.

Among its requirements, California required Applicant to retake the MPRE, wherein he scored a

119. See Exhibit 11.

       Reciprocal discipline of probation or a stayed suspension was imposed by the U.S. District

Courts for the District of Massachusetts and for the Southern District of Florida (which probation

expired before the discipline issued), and by the U.S. Patent & Trademark Office. See Exhibits
12, 13, and 14. The District of Massachusetts terminated proceedings on June 23, 2020, without

imposing a suspension. See Exhibit 15. The discipline imposed by the PTO expired on January

23, 2021.

       Reciprocal discipline in the nature of a brief active suspension was imposed by the U.S.

District Court for the District of Nevada, which expired on April 10, 2020. See Exhibit 16.

Applicant was reinstated on June 9, 2020. See Exhibit 17.

       The U.S. Court of Appeals for the Federal Circuit stayed all proceedings pending the

completion of the Nevada discipline and terminated proceedings on May 28, 2020 without
imposing discipline. See Exhibit 18.
                                                   -3-
                            Attachment to Motion for Admission Pro Hae Vice
                                     Case No. 1 :20-cv-05678-KPF
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 4 of 88




          Every other state court, Federal court, or Federal agency to issue a determination in
response to the Nevada state discipline has either declined to take action, stayed all proceedings,

or issued a stayed suspension or probation, or has readmitted Applicant.

          Applicant is aware of no other matters in which he has been sanctioned or disciplined.




          Dated: August /{) , 2021




Sate of   Harn~                    'County of_~-------
                      wom to before me on this /~          day of August, 2021




Notary Public
My commission expires:H~            cl1;~~'7




                                                    -4-
                              Attachment to Motion for Admission Pro Hae Vice
                                       Case No. 1:20-cv-05678-KPF
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 5 of 88




                         Exhibit 1
                  Marc J. Randazza Admissions List
 Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 6 of 88




                             Marc J. Randazza, Esq.
                                 State Bar Admissions
                                               Date of                   Good
                     State                   Admission        Bar No.   Standing
    Commonwealth of Massachusetts               01/24/2002    651477       Yes
    State of Florida                            03/25/2003    625566       Yes
    State of California                         05/20/2010    269535       Yes
    State of Arizona                            08/26/2010    027861       Yes
    State of Nevada                             01/06/2012     12265       Yes

                               Federal Court Admissions
                                                                Date of      Good
                       Title of Court                          Admission    Standing
Supreme Court of the United States                            02/28/2005         Yes
U.S. Court of Appeals for the First Circuit                   05/08/2003         Yes
U.S. Court of Appeals for the Second Circuit                  08/14/2018         Yes
U.S. Court of Appeals for the Fourth Circuit                  11/06/2015         Yes
U.S. Court of Appeals for the Sixth Circuit                   07/30/2013         Yes
U.S. Court of Appeals for the Seventh Circuit                 11/06/2009         Yes
U.S. Court of Appeals for the Ninth Circuit                   09/04/2009         Yes
U.S. Court of Appeals for the Tenth Circuit                   11/03/2011         Yes
U.S. Court of Appeals for the Eleventh Circuit                06/20/2003         Yes
U.S. Court of Appeals for the Federal Circuit                 09/01/2006         Yes
U.S. District Court for the District of Massachusetts         06/12/2002         Yes
U.S. District Court for the Northern District of Florida      05/17/2005         Yes
U.S. District Court for the Middle District of Florida        06/09/2003         Yes
U.S. District Court for the Southern District of Florida      08/04/2006         Yes
U.S. District Court for the Northern District of Texas        11/12/2009         Yes
U.S. District Court for the Eastern District of California    06/08/2010         Yes
U.S. District Court for the Southern District of California   06/08/2010         Yes
U.S. District Court for the Central District of California    06/08/2010         Yes
U.S. District Court for the Northern District of California   06/22/2010         Yes
U.S. District Court for the District of Arizona               10/19/2010         Yes
U.S. District Court for the District of Colorado              03/28/2011         Yes
U.S. District Court for the District of Nevada                02/01/2012         Yes
U.S. District Court for the Eastern District of Wisconsin     06/18/2010         Yes
U.S. District Court for the Northern District of Ohio         02/13/2012         Yes
U.S. District Court for the Eastern District of Michigan      06/30/2009         Yes




                                            1
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 7 of 88




                            Exhibit 2
         The Florida Bar Referee’s Report and Supreme Court Order
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 8 of 88




                    IN THE SUPREME COURT OF FLORIDA
                              (Before a Referee)


THE FLORIDA BAR,                          Supreme Court Case
                                          No. SC19-188
     Complainant,
                                          The Florida Bar File
V.                                        No. 2020-00,216(2B) NFC

MARC JOHN RANDAZZA,

     Respondent.

______________
                            REPORT OF REFEREE

I. SUMMARY OF PROCEEDINGS

      Pursuant to the undersigned being duly appointed as referee to conduct

disciplinary proceedings herein according to Rule 3-7 .6, Rules of Discipline, the

following proceedings occurred:

      This is a reciprocal discipline case. The Respondent filed The Notice of

Discipline by a Foreign Jurisdiction (Nevada) in the Florida Supreme Court and

had as attachments the Nevada Order Approving a Conditional Guilty Plea and the

underlying Conditional Guilty Plea. Respondent's Exhibit 3; Tr. Vol. II, page 235,

lines 8-10. On January 6, 2019, The Florida Bar filed its Formal Complaint against

Respondent. On February 19, 2019, The Florida Bar noticed respondent that a

case Management Conference would be conducted by the referee on March 8,

2019. On May 3, 2019, the referee commenced the Final Hearing in this matter.
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 9 of 88




Mr. Fisher, counsel for The Florida Bar, Mr. Weiss, counsel for the Respondent

and the Respondent, Mr. Randazza, were present. Needing additional time to

conclude the Final Hearing, the parties rescheduled the second day. Due to events

beyond everyone's control, the Final Hearing was rescheduled again. The second

day of the Final Hearing convened on January 8, 2020. All items properly filed

including pleadings and exhibits in evidence and the report of referee constitute the

record in this case and are forwarded to the Supreme Court of Florida.

IL FINDINGS OF FACT

      Jurisdictional Statement. Respondent is, and at all times mentioned during

this investigation was a member of The Florida Bar subject to the jurisdiction and

Disciplinary Rules of the Supreme Court of Florida.

      Narrative Summary Of Case.

      Because this is a reciprocal discipline action, it is based on the Findings of

Fact, Conclusions of Law and Recommendation of the Southern Nevada

Disciplinary Board of the State Bar of Nevada dated July 10, 2018 and Order

Approving Conditional Guilty Plea Agreement of the Supreme Court of the State

of Nevada, dated October 10, 2018. The Supreme Court of the State of Nevada

imposed a 12 month suspension, stayed for 18 months of probation subject to

conditions. Those findings of fact and Order are attached to The Florida Bar's

Formal Complaint.



                                          2
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 10 of 88




      In or about June 2009, the Respondent drafted and signed a Legal Services

Agreement with Excelsior Media Corp. (Excelsior) which provided that the

Respondent would become "in-house" general counsel. The Agreement did not

prohibit the Respondent from maintaining ad private practice or providing legal

services to other clients so long as there was no conflict of interest with Excelsior.

Excelsior had a subsidiary or affiliate company, Liberty Media Holdings, LLC

(Liberty), which engaged in the production and distribution of pornography. The

Respondent provided legal services to both entities, but did not have a separate

agreement with Liberty.

      In February 2011, Excelsior relocated its corporate offices to Las Vegas,

Nevada. The Respondent followed in June 2011 and was admitted to the Nevada

Bar in January 2012. Until his admission, the Respondent did not engage in the

practice of law in the State of Nevada, except as a member of the bar of the U.S.

District Court for the District of Nevada.

      On or about June 20, 2012, the Respondent filed a lawsuit against FF

Magnat Limited d/b/a Oran.com (Oron) for alleged violations of Liberty's

intellectual property. On or about June 21, 2012, the Respondent obtained and

injunction against Oron freezing certain accounts and funds of Oron. On July 1,

2012, the Respondent and attorneys for Oron signed a Settlement Letter with

regard to the Oron litigation and a similar case between the two parties in Hong



                                             3
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 11 of 88




Kong. The parties agreed that Oron would pay Liberty $550,000 payable to the

Respondent's trust account. A dispute arose after the Settlement Letter was

signed. Liberty filed a Motion to Enforce the settlement letter which the United

States District Court granted on August 7, 2012. Liberty obtained a Judgment

against Oron for $550,000. As part of the Post-Judgment settlement negotiations,

Oron informed the Respondent that it wanted to enter into an agreement to

retainthe Respondent for bona fide legal services. Specifically, Oron wanted the

Respondent to advise it how to avoid this type of litigation in the future and how to

restructure the company so as to not be subject to jurisdiction in the United States.

Tr. II, page 215, lines 2-25, 216, lines 1-14. Subject to the agreement of Liberty

and its execution of a Post-Judgment agreement, the Respondent negotiated a

separate agreement with Oron whereby he would receive $75,000 ofOron's frozen

funds. On August 6, 2012, while still in litigation representing Excelsior against

Oron, the Respondent executed a $75,000 non-refundable, "earned upon receipt

retainer" to represent FF Magnat, the parent company ofOron. Tr. II, page 254,

lines 17-28 and page 258, lines 8-14, The retainer agreement clearly stated that it

could not take effect unless and until Liberty's dispute with Oron was fully

resolved. See Transcript, Vol. 11,at 215:20-216:1 & 239:25-240:7. The

Respondent presented and subsequently discussed the Post-Judgment Agreement,

which included payment of the $550,000 and the $75,000 retainer for future



                                          4
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 12 of 88




services with Oron, with the CEO of Liberty, Mr. Gibson. The agreement was

never consummated because Mr. Gibson disapproved it. Tr. II, page 214-216, line

14; 217, lines 3-7. The Respondent did not receive the retainer fee of $75,000.

      On August 21, 2012, the Court ordered Pay Pal, Inc. to transfer $550,000 of

Oron funds to the Randazza Legal Group trust account. A full and proper

accounting occurred with Liberty receiving its share.

      Concurrent with the United States litigation between Liberty and Oron, the

Respondent and Mr. Gibson also discussed pursuing litigation against Oron and/or

its affiliates in Hong Kong. The Respondent estimated those costs, excluding

attorney's fees, to be approximately $50,000. Mr. Gibson said Liberty to advance

$25,000 if the Respondent would personally advance $25,000. The Respondent

agreed and requested and Liberty executed a promissory note to him for $25,000.

The Respondent did not advise Liberty, in writing, to seek the advice of

independent counsel regarding the promissory note. The Respondent and

Excelsior parted ways on or about August 29, 2012. They dispute whether he

resigned or was terminated.

      Following his departure from Excelsior, the Respondent engaged in

litigation against Excelsior, Liberty and Jason Gibson, individually over among

other things money he alleged was owed to him by his former employers. The

parties submitted the matter to arbitration. After a five day trial, the Arbitrator



                                           5
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 13 of 88




issued an Interim Arbitration award (IAA) in favor of the employers and against

the Respondent. The Florida Bar's Exhibit 1. The Referee does not give any

weight to the IAA for several reasons. First, the IAA was vacated in its entirety,

after a court refused to confirm it, by voluntary agreement and by order of a court

of competent jurisdiction. Respondent's Exhibit 12; Tr. Vol. II, page 196, lines 18-

23. Second, the burden of proof for the IAA is a preponderance of the evidence,

not the clear and convincing standard as required by these proceedings. Third, the

Arbitrator's findings thatthe Respondent engaged in unethical conduct based on

testimony and evidence that occurred over a five day trial and that has not been

presented or observed by this Referee are of little weight. The IAA was not a basis

for any discipline by the State Bar of Nevada. While the Referee may be

sympathetic to the amount of time, energy and money that the Respondent's

employers spent to litigate the IAA issues, sympathy should play no part in the

Referee's recommendation.

      The Florida Bar argued and presented evidence of other alleged conflicts of

interest engaged in by the Respondent when he represented other clients whose

interests were allegedly adverse to Excelsior or Liberty. There is no clear and

convincing evidence to suggest that anything the Respondent may have done on

behalf of his other clients was actually adverse to Excelsior or Liberty. The

Respondent testified it was not. Tr. II, page 203, line 1-204, line 24 and 246, line



                                          6
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 14 of 88




4-248, line 7. The Respondent was authorized under his employment agreement to

do so. Tr. Vol. II, page 198: 23-25. The Florida Bar's witness, Mr. Dunlap,

offered no examples of a single matter where such representation was adverse. Tr.

Vol. II, page 281, line 23-284, line 23. The only instance in which there was a

conceivable conflict was with respect to the representation ofXVideos, but as soon

as a potential conflict arose, Respondent acted to withdraw and the conflict never

ripened. Tr. Vol. II, page 248, linesl-7. Mr. Dunlap's testimony regarding 10

Group fails to show that the Respondent represented 10 Group in that transaction.

There was no conflict of interest where he briefly represented 10 Group regarding

an unrelated litigation matter. The Nevada bar investigated these conflicts and no

such conflicts were found. Tr. Vol. II, page 265, lines 3-11.

      Since the imposition of the Nevada Order, every other state in which

Respondent is admitted has issued reciprocal discipline tracking the Nevada Order.

Specifically:

       1.    Arizona: The Presiding Disciplinary Judge issued a Final Judgment
and Order of Reprimand and Probation placing Mr. Randazza on 18 months of
probation, concurrent with the Nevada discipline. Respondent's Exhibit 4; Tr. Vol.
II, page 189, line 11-13.

       2.    California: The Supreme Court of California issued a one-year
suspension, stayed for one year, to be terminated upon satisfying the terms of the
stay, which includes quarterly reporting and passing the MPRE. Respondent's
Exhibit 9; Tr.Vol. II, page 188, lines 15-24

     3.     Massachusetts: The Supreme Judicial Court issued an Order of Term
Suspension/Stayed, suspending Mr. Randazza for 12 months, stayed for 18

                                          7
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 15 of 88




months, retroactive to the date of the Nevada discipline, with the suspension to be
lifted upon compliance with the Nevada Order. Respondent's Exhibit 1O;Tr. Vol.
II, page 189, lines5-10.

      None of these jurisdictions found any factors in aggravation warranting any

discipline in excess of that imposed by Nevada. Tr.Vol. II, page 224, line22-225,,

line 11. To date, Respondent's right to practice law has not been suspended.

      Additionally, proceeding in the Federal Appellate Courts (10 th, 11th and

Federal Circuit) all deferred to the Nevada Order. Respondent's Exhibit 4. The

Supreme Court of the United States and the U.S. Courts of Appeals for the 1st,2nd,

4th 6th 7th and 9th Circuits to date, have not taken any action despite timely notice.

Tr. Vol. II, page 241, lines 2-9.

      Despite being put on notice of the Nevada Order, the U.S. District Courts for

the Northern & Middle Districts of Florida, the Northern District of Texas, the

Northern, Central, Eastern, & Southern Districts of California, the Eastern District

of Wisconsin, the Eastern District of Michigan, the Northern District of Ohio, and

the District of Montana (admitted pro hac vice) have taken no action toward

reciprocal discipline. Tr. Vol. II, page 241, lines 2-9. The matter was referred to an

investigatory subcommittee of the Ad Hoc Committee on Attorney Admissions,

Peer Review and Attorney Grievance of the U.S. District Court for the Southern

District of Florida following Respondent's response to a show cause order. Since

the Final Hearing, on May 8, 2020, the U.S. District Court for the Southern District



                                           8
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 16 of 88




of Florida adopted the disciplinary measures imposed by Nevada. See In re: Marc

John Randazza, Case No. 18 MC 25230 (S.D. Fla. Feb. 6, 2019). This document

is of record pursuant to the granting of the Respondent's Motion to Supplement the

Record. The U.S. District Court for the District of Massachusetts, upon the consent

of Respondent, imposed reciprocal discipline in the nature of a 12-month

suspension, stayed for 18 months, retroactive to October 10, 2018, conditioned

upon compliance with the Nevada Order. See Respondent's Exhibit 4, In re: Marc.

J Randazza, Misc. Bus. Diet. No. 18-mc-81490-FDS (D. Mass. sept. 26, 2019).

      Only the U.S. District Court for the District of Nevada, which did not act on

the prompt notice of the Nevada Order until September 2019, issued an order

placing the Respondent on active suspension until the expiration of the Nevada

state probation, subject to reinstatement upon discharging all conditions. See In re:

Marc J. Randazza, Case No. 2: 19-cv-01765-MMD (D. Nev. Oct. 22, 2019). The

reason given was that the court had "neither the obligation, resources, nor

inclination to monitor Mr. Randazza's compliance with the probationary conditions

the [Nevada Supreme Court] imposed on him." Id. at 1; Tr. Vol. II, page 241, lines

10-14.

      Finally, the Referee does not find persuasive the numerous character letters

submitted by the Respondent nor the testimony of his character witnesses, who

were unfamiliar with the facts smTounding his discipline. Like the IAA award, the



                                          9
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 17 of 88




Referee does not give any weight to these letters whether sent directly to the

Referee's chambers or filed as an exhibit.

III.   RECOMMENDATIONS AS TO GUILT.

        I recommend that Respondent be found guilty of violating the following

Rules Regulating The Florida Bar: 4-1.8(a) and Rule 4-5.6(b).

        STANDARDS FOR IMPOSING LA WYER SANCTIONS

        I considered the following Standards prior to recommending discipline: 3.0,

4.3, 9.1, 9.2 and 9.3.


IV.     RECOMMENDATION AS TO DISCIPLINARY MEASURES TO
        BEAPPLIED

        I recommend that Respondent be found guilty of misconduct justifying

disciplinary measures, and that he be disciplined by:

         A.   One year of probation with a public reprimand and that the

Respondent successfully complete the thirty hours of Florida continuing legal

education ethics hours, and

         B.   Payment of The Florida Bar's costs in these proceedings.

V.     PERSONAL HISTORY, PAST DISCIPLINARY RECORD

        Prior to recommending discipline pursuant to Rule 3-7.6(m)(l )(D), I

considered the following:

        Age: 50 Years of Age.



                                             10
      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 18 of 88




      Date of Bar Admission: March 3, 2003

      Prior Discipline:     None

Aggravating Factors: Standard 9.2

              (d)     multiple offenses; and
              (i)     substantial experience in the practice of law.

Mitigating Factors:

              (a)     absence of a prior disciplinary record.


VI.   STATEMENT OF COSTS AND MANNER IN WHICH COSTS SHOULD
      BE TAXED

      I find the following costs were reasonably incurred by The Florida Bar:

      Investigative Costs                                              $105.25
      Administrative Costs                                             $1250.00
      Court Reporter's Fees                                            $1532.00

      Total                                                            $2887.25

      It is recommended that such costs be charged to Respondent and that interest

at the statutory rate shall accrue and be deemed delinquent 30 days after the

judgment in this case becomes final unless paid in full or otherwise deferred by the

Board of Governors of The Florida Bar.

      Dated this 7th day of July 2020.



                                         ISi
                                         Dawn Caloca-Johnson, Ref
                                         301 South Monroe Street
                                         Tallahassee, FL 32301-1861

                                            11
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 19 of 88




Originals To:

Clerk of the Supreme Court of Florida; Supreme Court Building; 500 South Duval
Street, Tallahassee, Florida, 32399-1927

Conformed Copies to:

James Keith Fisher, Bar Counsel, at jfisher@floridabar.org. and

John A. Weiss, Counsel for Respondent, at jweiss@rumberger.com




                                        12
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 20 of 88




                 Supreme Court of Florida
                      THURSDAY, SEPTEMBER 3, 2020

                                                           CASE NO.: SC19-188
                                                           Lower Tribunal No(s).:
                                                               2015-00,718(2B)

THE FLORIDA BAR                        vs.    MARC JOHN RANDAZZA

Complainant(s)                                Respondent(s)

       The Court approves the uncontested referee's report and reprimands
respondent.
       Respondent is further placed on probation for one year under the terms and
conditions set forth in the report. Respondent shall comply with all other terms
and conditions in the report.
       Judgment is entered for The Florida Bar, 651 East Jefferson Street,
Tallahassee, Florida 32399-2300, for recovery of costs from Marc John Randazza
in the amount of $2,887.25, for which sum let execution issue.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

A True Copy
Test:



JohnA . Tomasmo
Clerk, Sup :re:m.eCourt

ca
Served:
LESLIE LAGOMASINO BAUM                            JAMES KEITH FISHER
HON. DAWN CALOCA-JOHNSON, JUDGE                   JOHN A. WEISS
PATRICIA ANN TORO SAVITZ
   Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 21 of 88




                                    Exhibit 3
Order Approving Conditional Guilty Plea, In re Marc J. Randazza, Bar No. 12265, No. 76543
                                  (Nev. Oct. 10, 2018)
                Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 22 of 88




                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                           _No. 76453
                 MARC J. RANDAZZA, BAR NO. 12265.
                                                                              F Lc
                                                                              OCT 1 0 2018


                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that this court approve, pursuant
                to SCR 113, a conditional guilty plea agreement in exchange for a stated
                form of discipline for attorney Marc J. Randazza. Under the agreement,
                Randazza admitted to violating RPC 1.8(a) (conflict of interest: current
                clients: specific rules) and RPC 5.6 (restrictions on right to practice) in
                exchange for a 12-month suspension, stayed for a period of 18 months
                subject to conditions.
                            Randazza has admitted to the facts and the violations alleged
                in two counts set forth in the amended complaint.' The record therefore
                establishes that Randazza violated the above-listed rules by loaning money
                to his client without informing the client in writing of the desirability of
                obtaining independent counsel, and by negotiating with opposing counsel to
                receive, as part of a settlement, a retainer for future legal services.
                            As Randazza admitted to the violations as part of the plea
                agreement, the issue for this court is whether the agreed-upon discipline



                      'In exchange for Randazza's guilty plea, the State Bar agreed to
                dismiss the remaining seven counts in the amended complaint.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    IB-3q331
                Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 23 of 88




                sufficiently protects the public, the courts, and the legal profession.     State
                Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988)
                (explaining purpose of attorney discipline). In determining the appropriate
                discipline, we weigh four factors: "the duty violated, the lawyer's mental
                state, the potential or actual injury caused by the lawyer's misconduct, and
                the existence of aggravating and mitigating factors."        In re Discipline of
                Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                             Randazza has admitted to violating duties owed to his client
                (conflict of interest) and the legal profession (restrictions on right to
                practice), and the admitted facts reflect that the misconduct was knowing.
                His conduct may have caused a delay in the disbursement of settlement
                funds to his client. The baseline sanction for both rule violations, before
                considering aggravating and mitigating circumstances, is suspension.
                Standards for Imposing Lawyer Sanctions, Compendium of Professional
                Responsibility Rules and Standards, Standard 4.32 (Am. Bar Ass'n 2017)
                (providing that suspension is appropriate when a lawyer "knows of a conflict
                of interest and does not fully disclose to a client the possible effect of that
                conflict, and causes injury or potential injury to a client"); id. Standard 7.2
                (providing that suspension is appropriate when a lawyer "knowingly
                engages in conduct that is a violation of a duty owed as a professional and
                causes injury or potential injury to a client, the public, or the legal system").
                The record supports one aggravating circumstance (substantial experience
                in the practice of law) and three mitigating circumstances (absence of prior
                disciplinary record, full and free disclosure to disciplinary authority or
                cooperative attitude toward proceeding, and delay in disciplinary
                proceedings). Considering all the factors, we conclude that the agreed-upon
                discipline is appropriate.

SUPREME COURT
          OF
       NEVADA

                                                        2
(o)   1947A
                Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 24 of 88




                             Accordingly, we hereby suspend Marc J. Randazza for 12
                months, stayed for 18 months commencing on the date of this order, subject
                to the following conditions: (1) Randazza shall "stay out of trouble" during
                the probationary period, "meaning that he will have no new grievance
                arising out of conduct post-dating the date of the plea which results in the
                imposition of actual discipline (a Letter of Reprimand or above, SCR 102)
                against him"; (2) he shall successfully complete 20 hours of CLE in ethics in
                addition to his normal CLE requirements during the probationary period;
                (3) he shall seek the advice and approval of an independent and unaffiliated
                ethics attorney in the relevant jurisdiction before obtaining any conflicts of
                interest waivers during the probationary period; and (4) he shall pay the
                actual costs of the disciplinary proceeding, including $2,500 under SCR 120,
                within 30 days of this court's order, if he has not done so already. The State
                Bar shall comply with SCR 121.1
                             It is so ORDERED.



                                                                  C.J.



                                            J.
                Cherry                                      Gibbons


                                            J.
                                                            Hardesty

                                            J.
                                                                   tL..//t,LS2
                Parraguirr                                  Stiglich



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 25 of 88




                cc: Chair, Southern Nevada Disciplinary Panel
                     Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                     Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 26 of 88




                              Exhibit 4
   Conditional Guilty Plea, In re Marc J. Randazza, Bar No. 12265, No. 76543
                                (Nev. June 5, 2018)
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 27 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 28 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 29 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 30 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 31 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 32 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 33 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 34 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 35 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 36 of 88




                          Exhibit 5
                    Letter from State Bar of Nevada
                             (April 13, 2020)
                      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 37 of 88


STATE BAR OF NEVADA




April 13, 2020


Via email only to mjr@randazza.com


Marc Randazza, Esq.
2764 Lake Sahara Dr.
Suite 109                                                                                3100 W. Charleston Blvd.
Las Vegas, NV 89117                                                                      Suite 100
                                                                                         Las Vegas, NV 89102
Re: Compliance with Nevada Supreme Court Order filed October 10, 2018                    phone 702.382.2200
                                                                                         toll free 800.254.2797
                                                                                         fax 702.385.2878
Dear Mr. Randazza:
                                                                                         9456 Double R Blvd., Ste. B
       Our records reflect that you have successfully completed the conditions of your   Reno, NV 89521-5977
stayed suspension as set forth in the Nevada Supreme Court’s Order filed October 10,     phone 775.329.4100
2018, in Case No. 76453, and no actual suspension will be imposed.                       fax 775.329.0522

        Congratulations on your successful completion of probation. Our file in the      www.nvbar.org
matter is now closed.

            Please do not hesitate to contact our office if you have any questions.

Sincerely,


Daniel Hooge (Apr 13, 2020)

Daniel M. Hooge
Bar Counsel


/lw
             Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 38 of 88



2020.04.13_Randazza letter
Final Audit Report                                                                             2020-04-13

  Created:              2020-04-13

  By:                   Belinda Felix (belindaf@nvbar.org)

  Status:               Signed

  Transaction ID:       CBJCHBCAABAAUrl0u3COu_Dl8BmR1itrFUKf5kVWRMfB




"2020.04.13_Randazza letter" History
    Document created by Belinda Felix (belindaf@nvbar.org)
    2020-04-13 - 5:04:06 PM GMT- IP address: 68.224.102.64


    Document emailed to Daniel Hooge (danh@nvbar.org) for signature
    2020-04-13 - 5:04:32 PM GMT


    Email viewed by Daniel Hooge (danh@nvbar.org)
    2020-04-13 - 5:33:42 PM GMT- IP address: 98.167.70.177


    Document e-signed by Daniel Hooge (danh@nvbar.org)
    Signature Date: 2020-04-13 - 5:33:48 PM GMT - Time Source: server- IP address: 98.167.70.177


    Signed document emailed to Daniel Hooge (danh@nvbar.org) and Belinda Felix (belindaf@nvbar.org)
    2020-04-13 - 5:33:48 PM GMT
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 39 of 88




                              Exhibit 6
    Final Judgement and Order of Reprimand and Probation, State of Arizona
                             (January 14, 2019)
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 40 of 88




               BEFORE THE PRESIDING DISCIPLINARY JUDGE

    IN THE MATTER OF A MEMBER OF                     PDJ-2018-9110
    THE STATE BAR OF ARIZONA,
                                                     FINAL JUDGMENT AND
    MARC J. RANDAZZA,                                ORDER OF REPRIMAND
     Bar No. 027861                                  AND PROBATION

          Respondent.                                [State Bar No. 18-3420-RC]

                                                     FILED JANUARY 14, 2019

         Under Rules 54(h) and 57(b), Reciprocal Discipline, Ariz. R. Sup. Ct., 1 a

certified copy of the Supreme Court of Nevada’s Order Approving Conditional

Guilty Plea Agreement was received by the Presiding Disciplinary Judge (PDJ).

         The Order imposed a 12-month suspension, which was stayed for 18 months

subject to conditions. The conditions include the following terms: Respondent shall

have no new grievances out of conduct post-dating the date of the plea which results

in the imposition of discipline; 2) successfully complete during the period of

probation 20 hours of continuing legal education (CLE) in ethics in addition to any

yearly CLE requirements; 3) seek the advice and approval of an independent and

unaffiliated ethics attorney in the relevant jurisdiction before obtaining any conflict

of interest waivers during the period of probation; 4) pay actual costs of disciplinary



1
    Unless otherwise stated, all rule references are to the Ariz. R. Sup. Ct.

                                             1
        Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 41 of 88




proceeding including $2,500.00 under SCR 120. The suspension was for Mr.

Randazza’s failure to avoid conflict of interests with clients and failure to advise the

client of their right to seek the advice of independent counsel regarding a promissory

note.

         Notice of the filing of that Order was issued to the parties on November 11,

2018, in compliance with Rule 57(b)(2). Under Rule 57(b)(3), the PDJ “shall impose

the identical or substantially similar discipline” unless Bar Counsel or Respondent

establishes by preponderance of the evidence one of the four elements listed under

that rule. Both the State Bar and Mr. Randazza filed responses. The State Bar asserts

under Rule 57(b)(3), no factors are applicable, and a sanction of reprimand and

probation are appropriate under the facts of this matter. Mr. Randazza asserts

suspension in this matter is not warranted and would in fact be punitive. He states

the appropriate resolution in this matter is to stay these proceedings until successful

completion his term of probation in Nevada and to then dismiss this matter. In the

alternative, Mr. Randazza requests a reprimand, or at most, be placed on probation

with no additional terms.

         Arizona does not recognize a stayed suspension subject to conditions. Rule

60, Ariz. R. Sup. Ct. Therefore, the imposition of an identical sanction is not

appropriate and a suspension in Arizona may not be stayed in favor of probation.




                                           2
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 42 of 88




        We are reminded that the objective of lawyer discipline proceedings is to

protect the public, the profession, and the administration of justice, and not to punish

the lawyer. In re Neville, 147 Ariz. 106, 708 P.2d 1297. Imposing a reprimand and

probation serves to advise the Bar and the public that Mr. Randazza engaged in

conduct that violated the Rules of Professional Conduct. It serves the purpose of

protecting the public, the integrity of the profession, educating other lawyers, and

instilling confidence in the integrity of the disciplinary process. A reprimand and

eighteen (18) months of probation is substantially similar discipline

        Now Therefore,

        IT IS ORDERED imposing reciprocal discipline of reprimand and eighteen

(18) months of probation upon Respondent, MARC J. RANDAZZA, Bar No.

027861, effective immediately.

        IT IS FURTHER ORDERED Mr. Randazza shall be placed on probation

for eighteen (18) months to run concurrently with the terms and conditions as set

forth in the Nevada Order Approving Guilty Plea Agreement dated October 10,

2018.

        IT IS FURTHER ORDERED Mr. Randazza shall be responsible for the

costs associated with this matter in the amount of $1,200.00.

              DATED this 14th day of January 2019.

                                         William J. O’Neil
                                 William J. O’Neil, Presiding Disciplinary Judge

                                           3
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 43 of 88




Copy of the foregoing e-mailed/mailed
this 14th day of January 2019, to:

Jon Weiss                                   Maret Vessella
Lewis Roca Rothgerber Christie LLP          Chief Bar Counsel
201 E. Washington Street, Suite 1200        State Bar of Arizona
Phoenix, AZ 85004-2595                      4201 North 24th Street, Suite 100
Email: jweiss@lrrc.com                      Phoenix, AZ 85016-6288
Respondent’s Counsel                        Email: LRO@staff.azbar.org

by: AMcQueen




                                        4
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 44 of 88




                            Exhibit 7
      Order of Term Suspension/Stayed, Commonwealth of Massachusetts
                              (May 14, 2019)
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 45 of 88




                                                                              RECEIVED
                                                                       5/14/2019 2:54 PM
                                                                 MAURA S. DOYLE, CLERK
                                                               SUPREME JUDICIAL COURT
                                                                THE COUNTY OF SUFFOLK
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 46 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 47 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 48 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 49 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 50 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 51 of 88




                             Exhibit 8
          Order on Discipline, In re Marc J. Randazza, No. S258331
                             (CA. Dec. 11, 2019)
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 52 of 88
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 53 of 88




                              Exhibit 9
       Arizona State Bar’s Notice of Successful Completion of Probation
                               (April 16, 2020)
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 54 of 88

                                                                FILED
                                                                4/16/2020
                                                                /s/ BRANDI ENSIGN
Maret Vessella, Bar No. 019350
Chief Bar Counsel
State Bar of Arizona
4201 N. 24th Street, Suite 100
Phoenix, Arizona 85016-6266
Telephone (602)340-7272
Email: LRO@staff.azbar.org

             BEFORE THE PRESIDING DISCIPLINARY JUDGE

IN THE MATTER OF A MEMBER                      PDJ 2018-9110
OF THE STATE BAR OF ARIZONA,
                                               NOTICE OF SUCCESSFUL
                                               COMPLETION OF PROBATION
MARC J. RANDAZZA
   Bar No. 027861                              File No. 18-3420-RC

      Respondent.

       Pursuant to Rule 60(a)(5)(C), Ariz. R. Sup. Ct., the State Bar, through

undersigned bar counsel, hereby notifies the Presiding Disciplinary Judge of the

Supreme Court of Arizona that Respondent has successfully complied with the

terms of probation, and the probation is therefore completed.

      DATED this 16th day of April, 2020.


                                        _/s/Maret Vessella____________________
                                        Maret Vessella
                                        Chief Bar Counsel



Original electronically filed with the Disciplinary Clerk of
the Office of the Presiding Disciplinary Judge
of the Supreme Court of Arizona
this 16th day of April, 2020.
                                          1
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 55 of 88




Copy of the foregoing emailed
this 16th day of April, 2020, to:

Jon D. Weiss
Lewis Roca Rothgerber Christie LLP
201 E. Washington St, Ste 1200
Phoenix, AZ 85004-2595
Email: jweiss@lrrc.com
Respondent's Counsel

Lawyer Regulation Records Manager
State Bar of Arizona
4201 N. 24th St., Suite 100
Phoenix, Arizona 85016-6266

Compliance Monitor
State Bar of Arizona
4201 N. 24th St., Suite 100
Phoenix, Arizona 85016-6266


by:_/s/Jackie Brokaw_______




                                     2
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 56 of 88




                          Exhibit 10
         Discharge of Suspension, Commonwealth of Massachusetts
                             (April 27, 2020)
      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 57 of 88




                    COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS.                                    SUPREME JUDICIAL COURT
                                                FOR SUFFOLK COUNTY
                                                No; BD-2018-110




                       IN RE: MARC JOHN RANDAZZA



                                 ORDER


     This matter came before the Court, Gaziano, on the motion

for an order to enter that the lawyer is no longer subject to the

twelve month suspension imposed by this Court's May 14, 2018 Order

of Term Suspension/Stayed, the execution of which was stayed for

eighteen (18) months retroactive to October 10, 2018, and

conditioned upon the lawyer's compliance with the Order entered in

the Supreme Court of Nevada.   With the Office of Bar Counsel

assenting to the motion and the fact that execution of the

suspension was stayed, the lawyer was never in fact suspended from

the practice of law, therefore no formal order of reinstatement

is required.

     Upon consideration thereof, it is ORDERED that Marc John

Randazza shall no longer be subject to the twelve (12) month




                                                                                 RECEIVED
                                                                          412712020 7:55 AM
                                                                    MAURAS. DOYLE. CLERK
                                                                  SUPREME JUDICIAL COURT
                                                                   THE COUNTY OF SUFFOLK
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 58 of 88




term suspension for the misconduct that gave rise to the petition

for discipline.




Entered:   •:/•v7 jk,v()
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 59 of 88




                        Exhibit 11
                    Marc J. Randazza MPRE Score
                     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 60 of 88
4/9/2020                                                   File Cabinet - NCBE Account



           MPRE Score

           Name: MARC RANDAZZA
           NCBE Number: N10473643
           Date of Birth: 11/26/1969

           Your score on the Multistate Professional Responsibility Examination (MPRE) administered on
           03/13/2020 is as follows:

           Scaled Score: 119

           The score shown above has been reported to CALIFORNIA as you requested when you registered
           for the MPRE.

           Your MPRE score will be available on your NCBE account only until the next MPRE test date.
           If you want to obtain your score after that, you will need to request a score transcript, and pay
           the required fee. Therefore, we recommend that you save this page and/or print it for your
           records.

           Each jurisdiction determines its own passing score on the MPRE. You may ﬁnd a jurisdiction's
           passing score, as well as contact information for its bar admission agency, by selecting the
           jurisdiction from the interactive map. Any questions about admission requirements pertaining to
           MPRE scores should be directed to the bar admission agency in the jurisdiction to which you are
           applying.

           The MPRE scaled score is a standard score. Standard scaled scores range from 50 (low) to 150
           (high).

           MPRE Score Services: All MPRE score services listed below must be requested under the Score
           Services tab or from the File Cabinet of your NCBE account.

                   MPRE Score Report: If you would like to have your MPRE score sent to another jurisdiction,
                   you must submit a request to NCBE for a score report. Score reports are sent to jurisdictions by
                   secure transfer.
                   MPRE Score Veriﬁcation: If you would like to have the scoring of your MPRE answer sheet
                   rechecked by hand, you must request a score veriﬁcation. Score veriﬁcation requests must be
                   submitted to NCBE within two months of the original test date.
                   Note: See link in File Cabinet to request a MPRE Score Veriﬁcation. This link is only visible
                   when the service is available.
                   MPRE Unofﬁcial Score Transcript: If you would like a replacement copy of your MPRE score
                   after it is no longer available on this page, you must submit a request to NCBE for an MPRE
                   Unofﬁcial Score Transcript. The transcript will include all the MPRE scores you earned from
                   1999 to the present. All scores on the MPRE Unofﬁcial Score Transcript are duplicative of
                   score information provided following the exam. MPRE Unofﬁcial Score Transcripts will be
                   available in the File Cabinet of your NCBE account, and are not sent by mail.




https://accounts.ncbex.org/php/ncbe_number/goFileCabinet                                                              1/1
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 61 of 88




                                 Exhibit 12
Order of Term Suspension/Stayed, U.S. District Court for the District of Massachusetts
                                 (Sept. 26, 2019)
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 62 of 88

   Case 1:18-mc-91490-FDS Document 16 Filed 09/26/19 Page 1 of 1
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 63 of 88




                            Exhibit 13
    Order Adopting Second Amended and Final Report and Recommendation,
             U.S. District Court for the Southern District of Florida
                                  (May 8, 2020)
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 64 of 88

Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 1 of 5

                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

                                                     ADMINISTRATIVE ORDER 2020-29
                                                     CASE # 18-MC-25320
                                                                                 CW

In re: MARC JOHN RANDAZZA
                                                                           May 8, 2020
       FLORIDA BAR # 625566
___________________________________________/                                       MIA



         ORDER ADOPTING SECOND AMENDED AND FINAL REPORT AND
                          RECOMMENDATION

       On February 6, 2019, this Court asked the Ad Hoc Committee on Attorney Admissions,

Peer Review, and Attorney Grievance (the “Committee”) to conduct disciplinary proceedings or

to make recommendations to the Court for appropriate action in light of attorney Marc John

Randazza’s discipline by the Supreme Court of Nevada.             (ECF No. 8).     Randazza was

suspended from the practice of law by the Supreme Court of Nevada on October 10, 2018, “for 12

months, stayed for 18 months.” See In the Matter of Discipline of Randazza, 428 P.3d 260 (2018)

(“Nevada Order”) (ECF No. 2). This matter initially came to the attention of this Court by letters

from Randazza on three separate occasions, informing the Court of the Nevada Order. (ECF Nos.

3-5). Prior to the referral to the Committee, this Court issued an Order to Show Cause for

Randazza to respond to the Nevada Order.         (ECF No. 6).      Randazza responded that any

“disciplinary action should be deferred until the successful completion of the period of probation”

imposed by the Nevada Order. (ECF No. 7). In a Supplement to his Response, Randazza

informed the Court and Committee that he completed the CLE requirement imposed by the Nevada

Order and that the United States Court of Appeals for the Eleventh Circuit renewed his admission

to the bar of that Court despite the Nevada Order. (ECF No. 9).

       On April 1, 2020, after reviewing the record provided by Randazza and having confirmed

with him that “he is currently in compliance with the requirements of his probation and is unaware

of the existence of any further disciplinary matters brought against him,” the Committee issued its
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 65 of 88

Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 2 of 5

Report and Recommendation, recommending that this Court adopt the same disciplinary measures

imposed in the Nevada Order in addition to requiring that Randazza confirm in writing that he has

not been subject to any disciplinary matters since his probation began. (ECF No. 12). After the

Report and Recommendation was issued, Randazza sent an email to the Committee explaining that

while he has not been subject to any new discipline and believed that the Report and

Recommendation was limited to only new discipline, he wanted to update the Committee of other

reciprocal orders of discipline already imposed upon him from the Bar of Massachusetts, the Bar

of California, the U.S. District Court for the District of Massachusetts, the U.S. District Court for

the District of Nevada, and the U.S. Patent and Trademark Office. (ECF Nos. 18, 13-17).

       On April 21, 2020, the Committee issued an Amended Report and Recommendation, in

which it responded to Randazza’s disclosure of reciprocal discipline orders from other courts.

(ECF No. 19). The Committee found that “[u]nder the applicable rules of this Court, all of these

suspensions should have been reported as they occurred” pursuant to Rule 8(a) of the Rules

Governing the Admission, Practice, Peer Review, and Discipline of Attorneys (“Attorney Rules”),

Local Rules of the United States District Court for the Southern District of Florida. Id. As a

consequence, the Committee recommended that this Court “continue Mr. Randazza’s probation

for an additional year, until April 10, 2021,” that Randazza immediately report any changes to the

reciprocal discipline orders or new discipline imposed from other courts, and provide the Court

with periodic status reports.    Id.   Randazza responded with a request that the Committee

withdraw its Amended Report and Recommendation and maintain its initial Report and

Recommendation or issue a revised Report and Recommendation that does not characterize his

conduct as knowingly violating Rule 8(a).               (“Response to Amended Report and

Recommendation”) (ECF No. 20).

       On April 28, 2020, the Committee issued a Second Amended and Final Report and

Recommendation, acknowledging receipt and consideration of Randazza’s Response to Amended
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 66 of 88

Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 3 of 5

Report and Recommendation but only modifying its recommendations to the extent of eliminating

the additional year of probation. (ECF No. 10). Randazza filed a Response to Second Amended

and Final Report and Recommendation in which he “consents to the discipline and requirements

recommended by the Committee and respectfully requests that this Court enter an order adopting

the recommendations.” (ECF No. 11).

         This Court is in agreement with the Committee’s finding that “[u]nder the applicable rules

of this Court, all of these suspensions should have been reported as they occurred” and that “Mr.

Randazza should have been aware of his obligation to report these orders when they were issued.”

(ECF No. 10). Randazza raised the argument that Rule 8(a) only applies to reporting the original

discipline and that if he had to report all reciprocal discipline in other jurisdictions, “it would mean

that . . . [he] could be potentially reporting dozens of orders to this Court.” (ECF No. 20). These

arguments lack merit. Rule 8(a)1, which is the first procedure where discipline is imposed by

other courts, unequivocally directs members of this Bar to report, without modifier, “discipline,”

a catch-all to the more specific forms of reprimand, suspension, or disbarment. To infer a

limitation on “discipline” to only original and not reciprocal discipline would imply an inherent

exception that is not there. Reciprocal discipline is still discipline. Furthermore, the argument

about having to “potentially” report “dozens of orders to this Court” is exactly the purpose Rule

8(a) is intended to serve. While it may be “potentially” burdensome, it is an obligation as a

member of this Court’s Bar to inform this Court of discipline imposed by other courts so this Court

is adequately informed of the activities of its members.

         Given this background, in accordance with Rule 8(d) and the Court’s inherent power to

regulate membership in its bar for the protection of the public interest, see Chambers v. NASCO,



1 Rule 8(a) in its entirety states: “An attorney admitted to practice before this Court shall, upon being subjected to
reprimand, discipline, suspension, or disbarment by a court of any state, territory, commonwealth, or possession of
the United States, or by any other court of the United States or the District of Columbia, shall promptly inform the
Clerk of the Court of such action.”
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 67 of 88

Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 4 of 5

Inc., 501 U.S. 32, 43 (1991) (“[A] federal court has the power to control admission to its bar and

to discipline attorneys who appear before it.”), having reviewed the file, considered the

Committee’s Second Amended and Final Report and Recommendation, it is hereby

       ORDERED AND ADJUDGED that the Committee’s Second Amended and Final Report

and Recommendation is ADOPTED and the matter is CLOSED.

       IT IS FURTHER ORDERED as follows:

       1. This Court ADOPTS the disciplinary measures imposed in the Nevada Order with the

           same probationary requirements set to expire on April 10, 2020;

       2. Randazza is to immediately file notice with this Court under the above case number of

           any changes to his status in Massachusetts, California, Nevada, or any U.S. District or

           Circuit Courts or the U.S. Patent Office;

       3. Randazza is to immediately file notice with this Court under the above case number of

           any discipline recommended in Florida, Arizona, or any other jurisdiction filed by the

           complainant there;

       4. Randazza is to immediately file notice with this Court under the above case number of

           any other matters as required by Rules 8 through 10 of the Attorney Rules; and

       5. Randazza is to provide this Court a status report under the above case number of any

           pending disciplinary charges, reviews or proceedings occurring anywhere on the 90th,

           180th and 270th day from the entry of this Order, with a final status report due on April

           10, 2021.

       DONE and ORDERED in Chambers at Miami, Miami-Dade County, Florida, this 8th day

of May, 2020.

                                             ___________________
                                             ______________________________________
                                             K
                                             K. MICHAEL MOORE
                                             UNITED STATES CHIEF DISTRICT JUDGE

Copies furnished as follows: See attached
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 68 of 88

Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 5 of 5



c:     All South Florida Eleventh Circuit Court of Appeals Judges
       All Southern District Judges
       All Southern District Bankruptcy Judges
       All Southern District Magistrate Judges
       United States Attorney
       Circuit Executive
       Federal Public Defender
       Clerks of Court – District, Bankruptcy and 11th Circuit
       Florida Bar and National Lawyer Regulatory Data Bank
       Library
       Clinton Payne, Chair, Ad Hoc Committee on Attorney Admissions, Peer Review and
               Attorney Grievance
       Marc John Randazza
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 69 of 88




                          Exhibit 14
               U.S. Patent & Trademark Office Final Order
                             (July 23, 2019)
      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 70 of 88




                            United States Patent and Trademark Office
                                         Office of the General Counsel




Juiy23,2019


Mr. M arc j. R airda z z a                                         CERTIFIED MAIL 7 I1 < 0 0000                /â S ß
Randazza Legal Group, PLL C                                        R E T U R N R E C EIP T R E Q U E S T E D
2764 Lake S ahara Dl'ive, Suite 109
Las V egas, N evada 89117

P E R S O N A L A N D C O N F ID E N TIA L
R e: F ile N O . D 2019-25


FIN AL O R D E R P U R S U A N T T O 37 C . F .R. §11.24

D e ar Mr. R anda z z a:


Enclosed please fi nd a service copy of a Final Order signed on behalf of the Under Secretary of
C ommerce for Intellectual Property and Director of the United States Patent and Trademark
O ffic e .


The Final Ordei- will be published on the U S P T O F OIA web page
(https://foiadocuments.uspto.g O v/oed/t and the Notice of Stayed Suspension will be published in
the O fficial G a z ette.


If you require any additional infoi'mation 01' I'ecords, yoLi nray contact the Office of E nrollment
and Discipline at 571-272-4097, 01' by writing to Mail Stop O E D, u.s. Patent and Ti'ademark
Office, . .       1450, Alexandria, Virginia 22313-1450.

Shrcerely^


                            )/\   -
Trid a C ho e
A ssociate C ouns el
O ffic e of G en eral L a w




                                      .0 Box 1450/Ale x a noria , V A22313-1450
                                                      '. U S P T O . G O V
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 71 of 88




                    UNITED STATES PATENT AND TRADEMARK OFFICE
                              BEFORE THE DIRECTOR OF THE
                    UNITED STATES PATENT AND TRADEMARK OFFICE


In the Matter of:                           )
                                            )
Marc j. Randazza,                           )                  Proceeding No. D2019-25
                                            )
         Respondent                         )


                      FINAL ORDER PURSUANT TO 37 C.F.R. § 11.24

       Pursuant to 37 C.F.R. § 11.24(b), Marc j. Randazza(“Respondent”) is hereby suspended

from the practice of trademark and other non-patent law before the United States Patent and

Trademark Office (“USPTO” or “Office”) for one year, stayed for eighteen months subject to

conditions, for violation of 37 C.F.R. § 11.804(h).

                                          Background

       By Order dated October 10, 2018, the Supreme Court of the State of Nevada in its order

~. In the Matter ofDiscipline ofMarc j. Randazza, Esq.) Bar No. 12265,

suspended Respondent for one year, stayed for eighteen months subject to conditions, from the

practice of law in that jurisdiction.

       On June 11,2019, a “Notice and Order Pursuant to 37 C.F.R. §11.24”(“Notice and

Order”), was sent by certified mail (receipt no. 70172620000001058230) notifying Respondent

that the Director of the Office of Enrollment and Discipline(“OED Director”) had filed a

^Complaint for Reciprocal Discipline Pursuant to 37 C.F.R. § 11.24”(“Complaint”) requesting

that the Director of the USPTO impose reciprocal discipline upon Respondent identical to the

discipline imposed by the Supreme Court of the State of Nevada on October 10, 2018 in In the

Matter ofDiscipline ofMarc j. Randazza, Esq., Bar No. 12265,          No. b4S T. T UoNortoo

and Order was delivered to R espondent on June 14, 2019.

        The Notice and Order provided Respondent an opportunity to fi le, within forty (40) days.
    Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 72 of 88




a response opposing the imposition of reciprocal discipline identical to that imposed by the State

of Nevada, based on one or more of the reasons provided in 37 C.F.R. § 11.24(d)(1).

Respondent filed a timely letter dated July 15,2019 responding to the Notice and Order.

                                               Analysis

       In his response. Respondent indicates that he is “amenable to tlie imposition of discipline

identical to that imposed by the Supreme Court of the State of Nevada in In the Matter of

Discipline ofMarc j. Randazza, Esq., Bar No. 722 5, C ase No. 76453.” (E x. 1). H e further

states that he “[does] not believe there is any genuine issue of material fact that the imposition of

identical discipline would be unwarranted.” Id.

        Given that Respondent believes that it is appropriate for the U S P T O to impose reciprocal

discipline on the same terms and conditions as those set forth in the O ctober 10, 2018 Order of

the Supreme C ourt of the State of N evada in In the Matter of Discipline of Marc j. Randazza,

Esq., B ar No. 12265, C ase No. 76453, it is hereby determined that there is no genuine issue of

material fact under 37 C.F.R. § 11.24(d), and that it is the appropriate discipline to suspend

R espondent from the practice of trademark and other non-patent law before the U S P T O for one

ye ar, stayed for eighte en months, subject to R espondent’s successful compliance with condition's

during the eighte en-month stay, as set by the Supreme C ourt of the State of N evada.

       A C C O R D W G LY, it is liereby O R D E R E D that:

        1.    R espondent be, and hereby is, suspended from the practice of trademark and other

non-patent law before the U S P P O for one ye ar, stayed for eighte en months, subject to

R espondent’s successfill compliance with conditions during the eighte en-month stay, as set by

the Supreme C ourt of the State of N evada, effective the date of this Final Order;

       2.     Ehe O E D Director publish a notice in the O fficial G azette that is materially

consistent with the following:


                                                    2
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 73 of 88




                                  Notice of Stayed Suspension



        This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
        to practice before the Office in trademark and non-patent matters. In a reciprocal
        disciplinary proceeding, the Director of the Llnited States Patent and Trademark
        Office (“USPTO”)has ordered that Mr. Randazza be suspended from practice
        before the USPTO in trademark and other non-patent matters for one year, stayed
        for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
        predicated upon being suspended (stayed)from the practice of law by a duly
        constituted authority of a State. Mr. Randazza is not authorized to practice before
        the Office in patent matters.

        Mr. Randazza was suspended for one year, stayed for eighteen months subject to
        conditions set by the Supreme Court of the State of Nevada, for knowingly
        violating duties owed to his client (conflict of interest) and the legal profession
        (restrictions on the right to practice) arising out of a matter in which Mr.
        Randazza loaned money to his client without informing the client in witing of the
        desirability of obtaining independent counsel, and by negotiating with opposing
        counsel to receive, as part of a settlement, a retainer for future legal services.

        This action is taken pursuant to the provisions of 35 Ll.s.c. § 32 and
        37 C.F.R. § 11.24. Disciplinary decisions are available for public review at the
        Office of Enrollment and Discipline’s FOIA Reading Room,located at:
        https://foiadocuments.uspto.gov/oed/:


        and


        3     The OED Director give notice pursuant to 37 C.F.R. §11.59 of the public

discipline and the reasons for the discipline to disciplinary enforcement agencies in the state(s)

where Respondent is admitted to practice, to courts where Respoirdent is known to be admitted.

and to the public.



  ~]                                  \
Date                            David .Shewchuk           '
                                Deputy General Counsel for General Law
                                United States Patent and Trademark Office


                                on delegated authority by

                                Andrei lancu
                                Under Secretary of Commerce for Intellectual Property and
                                Director of the LJnited States Patent and Trademark Office

                                                 3
      Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 74 of 88




cc:



OED Director


Mr. Marc j. Randazza
Randazza Legal Group,PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117




                                     4
       Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 75 of 88




                                 CERTIFICATE OF SERVICE


        I hereby certify that the foregoing Final Order Pursuant to 37 C.F.R. §11.24 was mailed
by first-class certified mail, return receipt requested, on this day to the Respondent at the address
listed by the Nevada State Bar for Respondent and to where the OED Director reasonably
believes Respondent receives mail::

                                       Mr. Marc 1. Randazza
                                   Randazza Legal Group,PLLC
                                2764 Lake Sahara Drive, Suite 109
                                   Las Vegas, Nevada 89117




-
Date                                          flnited States Patent and Trademark Office
                                              P.O.Box 1450
                                               Alexandria, VA 22313-1450




                                                  5
        Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 76 of 88




                                       Notice of Staved Suspension



         This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
         to practice before the Office in trademark and non-patent matters, in a reciprocal
         disciplinary proceeding, the Director of the United States Patent and Trademark
         Office(“USPTO”)has ordered that Mr. Randazza be suspended from practice
         before the LISPTO in trademark and other non-patent matters for one year, stayed
         for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
         predicated upon being suspended (stayed) from the practice of law by a duly
         constituted authority of a State. Mr. Randazza is not authorized to practice before
         the Office in patent matters.

         Mr. Randazza was suspended for one year, stayed for eighteen months subject to
         conditions set by the Supreme Court of the State of Nevada,for knowingly
         violating duties owed to his client (conflict of interest) and the legal profession
         (restrictions on the right to practice) arising out of a matter in which Mr.
         Randazza loaned money to his client without informing the client in writing of the
         desirability of obtaining independent counsel, and by negotiating with opposing
         counsel to receive, as part of a settlement, a retainer for firture legal services.

          This action is taken pursuant to the provisions of 35 .S. C . § 32 and
          37 C . F .R. § 11.24. Disciplinary decisions are available for public review at the
          O ffice of E nrollment and Discipline’s F OIA R e ading Room, located at:
          https://foia docum e nts.uspto.rov/o e d/.




   V( 1 \ 20\ \
D ate
                                     L|-   D a vid Shewchuk                  '
                                           D eputy G eneral C ounsel for G eneral Law
                                           U nite d States P atent and Trademark O ffic e


                                           on delegated authority by

                                           A ndre i la ncu

                                           Linder S ecretary of C ommerce for Intellectual Property and
                                           Dire ctor of the U nite d States P atent and Tra d e m ark O ffic e
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 77 of 88




                               Exhibit 15
Order Discharging Suspension, U.S. District Court for the District of Massachusetts
                                (June 23, 2020)
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 78 of 88
         Case 1:18-mc-91490-FDS Document 19 Filed 06/23/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                               )
                                               )
                                               )
       IN RE:     MARC J. RANDAZZA             )     MISC. BUSINESS DOCKET
                                               )       No.: 18-mc-91490-FDS
                                               )
                                               )
                                               )

                                            ORDER

       1. WHEREAS, on September 3, 2019, the U.S. Patent and Trademark Office caused o
          be filed with this Court a Final Order suspending Mr. Randazza for one (1) year,
          stayed for eighteen (18) months subject to conditions with respect to MARC J.
          RANDAZZA;

       2. WHEREAS, on September 26, 2019, pursuant to Local Rule 83.6.9(b), a reciprocal
          Order of Term Suspension/Stayed was issued by Chief Judge Saylor IV;

       3. WHEREAS, on April 30, 2020, Attorney Sara Holden representing MARC J.
          RANDAZZA filed an Order notifying the Court that Mr. Randazza has successfully
          completed the conditions of his stayed suspension as set forth in the Nevada Supreme
          Court’s Order retroactive to October 10, 2018;

        WHEREFORE, it is hereby ORDERED that MARC J. RANDAZZA shall no longer be
subject to the twelve (12) month term suspension for the misconduct that gave rise to the petition
for discipline.




                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: June 23, 2020                                 Chief Judge, United States District Court
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 79 of 88




                              Exhibit 16
       Order of Suspension, U.S. District Court for the District of Nevada
                               (Oct. 22, 2019)
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 80 of 88

             Case 2:19-cv-01765-MMD Document 5 Filed 10/22/19 Page 1 of 3


1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                  ***

6       In re: Marc J. Randazza,                           Case No. 2:19-cv-01765-MMD
        Attorney at Law, Bar No. 12265
7                                                            ORDER OF SUSPENSION

8

9
10     I.       SUMMARY

11              This is an attorney discipline matter. Before the Court is Marc J. Randa      a

12     re pon e o he Co r        Order o Sho    Ca   e ( OSC )     h he ho ld no be      pended

13     from practice before this Court following the Order Approving Conditional Guilty Plea

14     Agreement filed b     he Ne ada S preme Co r ( NSC ) on October 10, 2018. (ECF Nos.

15     1 (OSC), 3 ( he Re pon e ).) As further explained below, the Court will suspend Mr.

16     Randazza from practice before this Court because this Court has neither the obligation,

17     resources, nor inclination to monitor Mr. Randazza        compliance with the probationary

18     conditions the NSC imposed on him. However, Mr. Randazza may file a petition for

19     reinstatement once he has fully discharged those conditions and can produce a certificate

20     of good standing from the NSC reflecting the same.

21     II.      BACKGROUND

22              Mr. Randazza was suspended by the NSC following his conditional guilty plea to

23     a charge that he iola ed RPC 1.8(a) (conflic of in ere : c rren clien : pecific r le )

24     and RPC 5.6 (restrictions on right to practice). (ECF No. 3 at 15.) While Mr. Randazza

25     suspension was stayed, he is currently subject to several probationary conditions

26     imposed by the NSC. (Id. at 17.) Until at least April 10, 2020, Mr. Randazza must: (1)

27           a o   of ro ble; (2) successfully complete 20 hours of ethics CLE in addition to his

28     normal CLE requirements; and (3) seek the advice of an independent and unaffiliated
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 81 of 88

          Case 2:19-cv-01765-MMD Document 5 Filed 10/22/19 Page 2 of 3


1      ethics attorney in each relevant jurisdiction before obtaining any conflicts of interest

2      waivers. (Id. at 3, 15, 17.)

3             This Court issued the OSC as to why Mr. Randazza should not be suspended from

4      practice in this Court on September 6, 2019. (ECF No. 1.) Mr. Randazza timely filed his

5      Response on October 3, 2019. (ECF No. 3.) In his Response, he argues that this Court

6      should allow him to continue practicing before it because he is still allowed to practice law

7      before the Nevada state courts, and he is currently complying with the probationary

8      conditions the NSC imposed on him. (Id. at 3-5.) He also argues that his suspension from

9      practice by this Court would either be gravely unjust, or his misconduct does not justify

10     suspension by this Court. (Id. at 3.) He further notes that other federal court have

11     con in ed o allo him o prac ice hile he i          bjec o he NSC proba ionar condi ion .

12     (Id. at 5-6.)

13     III.   DISCUSSION

14            This Court imposes reciprocal discipline on a member of its bar when that person

15     is suspended or otherwise disciplined by a state court unless i de ermine       ha he     ae

16     disciplinary adjudication was improper. See In re Kramer, 282 F.3d 721, 724 (9th Cir.

17     2002). Specifically, the Court will only decline to impose reciprocal discipline if the

18     attorney subject to discipline presents clear and convincing evidence that:

19            (A) the procedure in the other jurisdiction was so lacking in notice or opportunity to
              be heard as to constitute a deprivation of due process; (B) there was such an
20            infirmity of proof establishing the misconduct as to give rise to a clear conviction
               ha he co r ho ld no accep a final he o her j ri dic ion concl ion( ) on
21            that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
              other substantial reasons justif           no accep ing he o her j ri dic ion
22            conclusion(s).

23     LR IA 11-7(e)(3); see also In re Kramer, 282 F.3d at 724-25 (stating that the attorney

24     bears the burden by clear and convincing evidence).

25            The Court will suspend Mr. Randazza from practice before this Court because the

26     NSC     di ciplinar adj dica ion regarding Mr. Randazza following his conditional guilty

27     plea appears to have been proper, and he presents no clear and convincing evidence to

28     the contrary. Procedurally, Mr. Randazza did not submit a certified copy of the entire

                                                      2
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 82 of 88

         Case 2:19-cv-01765-MMD Document 5 Filed 10/22/19 Page 3 of 3


1      record from the NSC or present any argument as to why less than the entire record will

2      suffice. See LR IA 11-7(e)(3). Substantively, while Mr. Randazza does appear to be

3      allowed to practice in the Nevada state courts, he is also subject to probationary

4      conditions that this Court has neither the obligation, resources, nor inclination to monitor.

5      (ECF No. 3 at 17.) And the Court sees no substantial reasons not to suspend Mr.

6      Randazza based on its review of the record. See LR IA 11-7(e)(3). The Court will therefore

7      suspend Mr. Randazza.

8             That said, Mr. Randazza is free to petition the Court for reinstatement under LR IA

9      11-7(i) assuming he is able to successfully complete his term of probation with the NSC.

10     Any petition for reinstatement should not be filed until Mr. Randazza has successfully

11     discharged each and every probationary condition imposed on him by the NSC, and he

12     is able to present both a certificate of good standing from the NSC and evidence sufficient

13     to establish that his practice in the Nevada state courts is fully unencumbered by any

14     probationary or other conditions stemming from his conditional guilty plea or any other

15     discipline imposed on him by the NSC.

16     IV.    CONCLUSION

17            It is therefore ordered that Marc J. Randazza, Bar No. 12265, is hereby suspended

18     from practice in the United States District Court for the District of Nevada.

19            DATED THIS 22nd day of October 2019.

20

21
                                                 MIRANDA M. DU
22                                               CHIEF UNITED STATES DISTRICT JUDGE

23

24

25
26
27
28

                                                    3
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 83 of 88




                              Exhibit 17
      Order of Reinstatement, U.S. District Court for the District of Nevada
                                (June 9, 2020)
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 84 of 88

 C se 2:19-cv-01765-MMD *SEALED*              Document 18 Filed 06/09/20      Page 1 of 3


 1

 2
 3                                 UNITED STATES DISTRICT COURT

 4                                        DISTRICT OF NEVADA

 5                                                  ***

 6      In re: Marc J. Randazza,                             Case No. 2:19-cv-01765-MMD
        Attorney at Law, Bar No. 12265
 7                                                                      ORDER

 8
 9

10     I.       SUMMARY
11              This is an attorney discipline matter. Before the Court is Marc Randazza's petition

12     for reinstatement (the "Petition "). 1 (ECF No. 14.) As further explained below, the Court

13     will grant Mr. Randazza 's Petition.

14     II.      BACKGROUND
15              Mr. Randazza was suspended by the Nevada Supreme Court ("NSC") following

16     his conditional guilty plea to a charge that he violated "RPC 1.8(a) (conflict of interest:

17     current clients: specific rules) and RPC 5.6 (restrictions on right to practice)." (ECF No. 3

18     at15.)

19              Upon receiving notice of his suspension by the NSC, the Court issued an order to

20     show cause why Mr. Randazza should not also be suspended by this Court. (ECF No. 1

21     ("OSC").) Mr. Randazza filed a response to the OSC, arguing he should not be suspended

22     by this Court. (ECF No. 3.) The Court nonetheless suspended him because he remained

23     subject to probationary conditions imposed by the NSC. (ECF No. 5 (the "Suspension

24     Order").) Mr. Randazza then filed an emergency motion to alter or amend the Suspension

25     Order (ECF No. 8) , which the Court denied (ECF No. 12).2

26
27              1 Mr.
                   Randazza also filed an emergency motion for a hearing on his Petition. (ECF
       No. 17.) Because the Court will grant the Petition, the Court will deny the emergency
28     motion for a hearing as moot.
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 85 of 88

 C se 2:19-cv-01765-MMD *SEALED * Document 18 Filed 06/09/20                   Page 2 of 3


 1             The Petition followed.   3   (ECF No. 14.) In his Petition, Mr. Randazza asks to be

 2      reinstated primarily because he has successfully discharged the NSC's probationary

 3      conditions. (Id. at 2.) In most pertinent part, he attached a letter from the State Bar of

 4      Nevada confirming that he has successfully discharged the probationary conditions the

 5      NSC imposed on him . (Id. at 16.) Mr. Randazza also submitted a declaration explaining

 6      he has clients with cases in this district who would like him to represent them (id. at 11-

 7      14 ), and some declarations from some of his clients explaining they would like Mr.

 8      Randazza to represent them (id. at 19-26). Mr. Randazza previously submitted a current

 9     certificate of good standing from the State Bar of Nevada. (ECF No . 10-3 .)

10      Ill.   DISCUSSION

11             Local Rule IA 11-7(i) states that an attorney who is the subject of an order of

12     suspension "may petition for reinstatement to practice before this court or for modification

13     of the order as may be supported by good cause and the interests of justice. " LR IA 11-

14     7(i). The Rule further provides: "if the attorney was readmitted by the supervising court or

15     the discipline imposed by the supervising court was modified or satisfied, the petition must

16     explain the situation with specificity,      including a description   of any restrictions or

17     conditions imposed on readmission by the supervising court." Id. However , the decision

18     as to whether and under what circumstances the attorney will be reinstated to practice

19     before this Court is left to the discretion of the Chief Judge, or other reviewing Judge if

20     the Chief Judge refers the matter to another judge . See id.; see a/so LR IA 11-7(a).

21             The     Court will grant the Petition     because   Mr. Randazza     has sufficiently

22     demonstrated he successfully discharged the NSC 's probationary conditions and is an

23     attorney in good standing with the State Bar of Nevada. (ECF Nos. 10-3 , 14 at 16.)

24

25             2 The Court issued this order on November 27 , 2019 , and received a certified mail
        receipt indicating it was mailed to Mr. Randazza 's counsel that same day. (ECF No . 13.)
26      However, both Mr. Randazza and his counsel claim they never received that order. (ECF
        Nos. 15 (minute order explaining in response to a letter from Mr. Randazza 's counsel
27      inquiring about a ruling on the emergency motion to alter or amend judgment that the
        Court had already issued an order denying it on November 27 , 2019), 17 at 4, 17-1 at 3.)
28
               3 Mr.   Randazza followed up with a letter as well . (ECF No. 16.)
                                                      2
     Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 86 of 88

 C    se 2:19-cv-01765   -MMD *SEALED * Document 18         Filed 06/09/20   Page 3 of 3


 1     Moreover , Mr. Randazza's    Petition demonstrates    understanding   of the Court's prior

 2     Suspension Order granting him leave to petition this Court for reinstatement once he

 3     could show that he is able to practice in Nevada state courts unencumbered          by any

 4     probationary conditions. (ECF No . 5 at 3.) The Court thus finds that Mr. Randazza has

 5     shown cause to be readmitted to the bar of this Court.

 6     IV.    CONCLUSION

 7            It is therefore ordered that Mr. Randazza 's renewed petition for reinstatement (ECF

 8     No. 14) is granted.

 9            It is further ordered that Mr. Randaz za's emergency motion for a hearing (ECF No .

1O     17) is denied as moot.

11            DATED THIS 9th day of June 2020 .

12

13
                                                 MIRANDA M. DU
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                                    3
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 87 of 88




                                Exhibit 18
 Order of Termination of Proceedings, U.S. Court of Appeals for the Federal Circuit
                                 (May 28, 2020)
Case 1:20-cv-05678-KPF Document 60-1 Filed 08/11/21 Page 88 of 88




                                                                              MAY 2δ 2020
                                                                      PETER R. MARKSTEINER
                                                                                CLERK


                   Note: This order is nonprecedential.


         liteb .tatcs Court of Appeals
            for tlje leberal Circuit

                      IN RE MARC J. RANDAZZA,
                                  Respou,deu,t.


                                  2018-    014


                                   ORDER

           In light of the court's January 3, 2020 order and Marc
       J. R anda z z a’s submission received May 26, 2020)
           It Is O rd ere d T h a t:

           These proce edings are ternrinated.
                                            F or th e C ourt


                                            /s/ P e t er R. M arkst e in er
                                            P e ter R. M arkst e in er
                                            C lerk of C ourt
